Citation Nr: 1104158	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected status post total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, previously 
evaluated as chronic cervicitis (status post hysterectomy).

2.  Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected low back strain.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for the service- connected right Bell's Palsy with mild residual 
eyelid closure difficulty (Bell's Palsy).

4.  Entitlement to service connection for claimed bilateral 
plantar fasciitis.

5.  Entitlement to service connection for a claimed right knee 
disorder.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to December 1992 
and had 4 months and 1 day of prior active service.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and July 2007 rating 
decisions of the RO.

The Board remanded the case to the RO in June 2009 for additional 
development.  

The issue of an increased initial rating for the service-
connected low back strain is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of the highest schedular rating 
assignable for the service-connected residuals of a total 
hysterectomy with bilateral salpingo-oophorectomy as well as 
special monthly compensation based on the loss of use of a 
creative organ. 

2.  The service-connected residuals of the total hysterectomy 
with a bilateral salpingo-oophorectomy is not shown to be 
productive an exceptional or unusual disability picture that 
renders the application of the established rating criteria 
impractical. 

3.  The service-connected Bell's palsy is currently shown to be 
manifested by mild residual right eyelid closure difficulty, but 
findings of severe incomplete paralysis of the seventh cranial 
nerve are not demonstrated.   

4.  The Veteran is not shown to have manifested complaints or 
findings of bilateral plantar fasciitis in service or for many 
years thereafter.  

5.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to plantar fasciitis beginning in and continuing after 
service.  

6.  The claimed plantar fasciitis is not shown to be due to an 
injury or other event of the Veteran's period of active service.  

7.  The Veteran is not shown to have manifested complaints or 
findings of a chronic right knee disorder in service or for many 
years thereafter.  

8.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to a right knee disorder since service.  

9.  The currently demonstrated right knee arthritis is not shown 
to be due to an injury or other event of the Veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  The claim for the assignment of an initial disability 
evaluation in excess of 50 percent for the service-connected 
hysterectomy with bilateral salpingo-oophorectomy must be denied 
under the law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.10, 4.116 including Diagnostic Code 7617 (2010). 

2.  The criteria for the assignment of a higher rating on an 
extraschedular basis for the service-connected residuals of a 
hysterectomy with bilateral salpingo-oophorectomy have not been 
met.  38 C.F.R. § 3.321(b)(1) (2010).  

3.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for the service-connected 
Bell's palsy have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a including Diagnostic Code 8207 (2010). 

4.  The Veteran's disability manifested by bilateral plantar 
fasciitis is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

5.  The Veteran's right knee disability to include that due to 
arthritis is not due to disease or injury that was incurred in or 
aggravated by active military service; nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in August 2004, prior to the initial 
adjudication of the claims, and in July 2007, August 2009, and 
July 2010.  

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for service 
connection as well as what information and evidence must be 
provided by the Veteran and what information and evidence would 
be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The July 2007 letter provided the Veteran with notice of the laws 
regarding degrees of disability or effective dates.  

The claims were readjudicated in the October 2010 Supplemental 
Statement of the Case, thus curing any lack of timeliness of 
notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Courts have held that were the underlying claim of service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and there 
is no need to provide additional VCAA notice nor is there 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements has been satisfied.  All available service treatment 
records were obtained.  The private treatment records identified 
by the Veteran have been obtained to the extent possible, and he 
was notified of the evidence that was not obtained or was found 
to be unavailable.  

The VA treatment records dated from 2004 to September 2010 are 
associated with the claims folder.  There is no identified 
relevant evidence to be obtained.

The Veteran underwent VA examinations in 2004, 2005, 2006, 2009 
and 2010 to obtain medical evidence as to the severity of the 
service-connected disabilities and to obtain medical evidence as 
to the nature and likely etiology of the claimed right knee 
condition and plantar fasciitis.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


II.  Entitlement to Higher Disability Ratings

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period. Id. at 126-127.ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Entitlement to a higher evaluation for the service-connected 
status post total abdominal hysterectomy with bilateral salpingo-
oophorectomy.

The RO has evaluated the Veteran's total abdominal hysterectomy 
with bilateral salpingo-oophorectomy formerly characterized as 
chronic cervicitis as 50 percent disabling under Diagnostic Code 
7617 from July 27, 2004.   

Diagnostic Code 7617 provides that a 100 percent evaluation is 
assignable for the complete removal of the uterus and both 
ovaries for three months after removal.  A 50 percent evaluation 
is assignable thereafter.  In each case, the disability should be 
reviewed for entitlement to special monthly compensation under 38 
C.F.R. § 3.350. 38 C.F.R. § 4.116, Diagnostic Code 7617 (2010).  

In addition to the 50 percent evaluation, the RO has awarded the 
Veteran special monthly compensation for the total abdominal 
hysterectomy with bilateral salpingo-oophorectomy based on the 
loss of use of a creative organ.  She is therefore assigned the 
maximum benefit allowed schedularly, or more specifically, under 
Diagnostic Code 7617.

The records shows that the Veteran underwent the total abdominal 
hysterectomy and bilateral salpingo-oophorectomy in 2001 for 
endometriosis, fibroids, and severe pelvic pain.  The October 
2009 VA examination report indicates that, since the 
hysterectomy, the Veteran's symptoms have resolved.  The Veteran 
denied any abdominal pain.  

The record shows the Veteran was awarded and is presently 
receiving the highest possible rating for residuals of a total 
hysterectomy with bilateral salpingo-oophorectomy.  

Accordingly, there is no basis for a higher or separate schedular 
rating.  Therefore, the Board finds that the claim for a rating 
higher than 50 percent for residuals of a total hysterectomy with 
bilateral salpingo-oophorectomy must be denied by operation of 
law.  There is no basis for staged ratings of the disability 
pursuant to Fenderson.

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for a higher evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected residuals of the 
total hysterectomy with bilateral salpingo-oophorectomy has 
resulted in frequent hospitalizations or caused marked 
interference with employment (i.e., beyond that already 
contemplated in the currently assigned evaluations).  

The October 2009 VA examination report notes that the examiner 
opined that the service-connected total hysterectomy with 
bilateral salpingo-oophorectomy did not preclude sedentary 
employment.  

The Board finds that the Veteran's symptoms resolved after the 
hysterectomy and the current 50 percent rating adequately 
compensates the Veteran for the level of disability.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Thus, a disability picture that is so unusual or exceptional as 
to render impractical the application of the regular schedular 
standards is not presented in this case.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that remand of this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not required.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).


Entitlement to an initial evaluation in excess of 10 percent for 
the service-connected right Bell's palsy with mild residual 
eyelid closure difficulty. 

The Board also finds that an rating in excess of 10 percent for 
the service-connected Bell's palsy is not assignable in this 
case.  

Diagnostic Code 8207 provides a rating for a disability of the 
seventh (facial) cranial nerve when there is evidence of moderate 
incomplete paralysis (10 percent), severe incomplete paralysis 
(20 percent), or complete paralysis of the nerve (30 percent).  
It is noted that the rating is dependent upon the relative loss 
of innervation of facial muscles.  38 C.F.R. § 4.124a, Diagnostic 
Code 8207. 

Disability in the field of neurological conditions includes 
rating in proportion to impairment of motor and sensory 
functions.  38 C.F.R. § 4.120.  To be especially considered are 
speech disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  Id.

The competent evidence establishes that the Veteran does not have 
severe incomplete paralysis.  The medical evidence shows that the 
Bells' Palsy has resolved and the only objective finding is mild 
residual lid closure on the right.  See the VA examination 
reports dated in September 2004, October 2004 and November 2009.  

The September 2004 VA neurological examination indicated that the 
diagnosis was that of old right sided Bell's palsy resolved with 
mild residual.  On examination, the cranial nerves II to XII were 
intact.  There was a slight Bell's palsy phenomenon involving the 
right eye and slight effacement of the right frontal area on the 
frontal muscles.  

An October 2004 VA examination report indicated that there was 
asymmetry in forced lid closure with right eye being less 
forcible than the left.  The diagnosis was that of history of 
Bell's Palsy with mild residual lid closure difficulty.  

The December 2009 VA neurological examination report indicated 
that the Bell's Palsy had resolved with no recurrence so far and 
the condition currently being stable.  

An examination of cranial nerves II to XII revealed a mild subtle 
right eyelid closure deficit otherwise negative Bell's palsy 
phenomenon.  There was no significant facial palsy at this time.   

Accordingly, on this record, findings consistent with or even 
closely approaching severe incomplete paralysis of the seventh 
cranial nerve are not presented in this case.  The Board finds 
that the identified manifestations of mild residual eyelid 
closure deficit on the right are adequately addressed by the 
current 10 percent rating on the basis of more than moderate 
incomplete paralysis.  

Thus, the Board finds that the preponderance of the evidence of 
record is against the claim for an increased rating.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine does not apply, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also finds that the 10 percent rating  is warranted for 
the entire period of the appeal in that the disability picture 
has remained stable during this time.  Accordingly, a staged 
rating under Fenderson is not for application in this case.  

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, the service-connected Bell's Palsy has 
resolved without the need for further medical attention or any 
material interference with the Veteran's ability to work beyond 
that contemplated in the currently assigned evaluation.   

The Veteran's symptoms are addressed by the established criteria 
in the Rating Schedule and the current 10 percent rating 
adequately compensates the Veteran for the level of disability.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Thus, the Board finds that the disability picture is not unusual 
or exceptional as to render impractical the application of these 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Therefore, the Board concludes that remand of this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not required.  Shipwash v. Brown, 8 Vet. App. 218 (1995).


III.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  A continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  


In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Service Connection for a right knee disability.  

The Veteran asserts that she incurred a right knee disability due 
to a motor vehicle accident in service.  In a June 2004 
statement, she asserts that, because of the injury in May 1989, 
she developed arthritis in the knee.   

There is competent evidence showing a current right knee 
disability.  A December 2007 x-ray examination report showed an 
impression of minimal degenerative arthritis of the right knee.  

In fact, the service treatment records do show that, in early 
1992, the Veteran voiced complaints of having pain in the knees.  
The assessment was that of probable patellar tendonitis.  The 
treatment records dated in March 1992 and May 1992 show that the 
Veteran reported having pain in the left knee, but no complaints 
pertinent to the right knee.   

The service treatment records also serve to confirm that the 
Veteran was involved in a motor vehicle accident in May 1989.  
However, the records of treatment for injuries sustained in the 
accident do not show any reference to complaints involving the 
right knee or diagnosis of any right knee disability.  She did 
not undergo a examination when she separated from service.  

The arthritis of the right knee was first noted, on x-ray 
examination, in 2004.  See the April 2004 statement by Dr. M.P.  
Thus, service connection may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

There is no medical or other competent evidence which medically 
relates the right knee arthritis to disease or injury in service.  
In fact, there is probative medical evidence that the current 
right knee disability is not related to active service.  

At the October 2004 VA examination, the Veteran reported having 
bilateral knee pain immediately after the motor vehicle accident 
in service in 1989 or 1990.  In an August 2005 addendum, the 
examiner opined that the bilateral knee osteoarthritis was not 
caused by the motor vehicle accident in 1989.  

The examiner noted that the Veteran never complained of knee pain 
after the accident and presented with different symptoms in 1989.  

A December 2009 VA examination indicated that the Veteran 
reported injuring her right knee in service in 1989 or 1990 when 
she was playing basketball.  The examiner stated that, based upon 
review of the claims file, the Veteran's history, and the 
examination, it was less likely than not that the right knee 
disability was due to the Veteran's military service.  

The examiner stated that the basis of the opinion was the fact 
that if the right knee disability was due to the military 
service, the Veteran would need to have a severe injury or trauma 
to cause posttraumatic arthritis all these years later.  The 
examiner stated that this did not appear to be the case with the 
history and review of the claims file.  The examiner opined that 
the current condition was most likely due to years of wear and 
tear and age.       

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file " is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id. 

The Board finds that the 2005 and 2009 VA medical opinions to 
have the most evidentiary weight in deciding this appeal.  The VA 
examiners reviewed the claims folder including the service 
treatment records and the Veteran's entire medical history before 
rendering the medical opinion.  

The examiners opined that the current arthritis of the right knee 
was not related to the Veteran's period of active service.  This 
was based on the service treatment records showing no complaints 
of right knee pain or other symptoms after the 1989 motor vehicle 
accident.  

The Board points out that the examiners have the skill and 
expertise to render a opinion as to the etiology of the current 
right knee disability.  In determining the weight assigned to 
this evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In the April 2004 statement, Dr. M.P. noted that the Veteran 
reported having had knee pain for one year.  An April 2006 VA 
treatment record notes that the Veteran reported having a two 
year history of intermittent arthralgia in her joints.  In a July 
2006 record, Dr. N.C. noted that the Veteran reported having a 
one year history of pain in multiple joints.  The diagnosis was 
that of rheumatoid arthritis.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  
The Veteran now asserts having had right knee pain since service.  
However, the lay statements are not found to be credible for the 
purpose of establish a continuity of symptomatology of right knee 
manifestations since service.  

The Veteran did not report having continuous knee pain until the 
2009 VA examination.  Significantly, the statements made by the 
Veteran in the course of treatment in service, after the 1989 
motor vehicle accident, are inconsistent with these more recent 
statements.  

Further, the Board notes that the statements made by the Veteran 
concerning the cause of the claimed right knee disability have 
differed.  The Veteran first attributed the right knee disability 
to the motor vehicle accident and then identified a basketball 
injury as the cause in 2009.  This inconsistency renders the 
statements less credible and probative.  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  

The Board may not ignore a veteran's testimony simply because she 
is an interested party and stands to gain monetary benefits; 
personal interest may, however, affect the credibility of the 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's statements 
concerning the continuity of symptoms since service to have 
limited credibility because they are inconsistent with 
information provided by her to Drs. N.C. and M.P. in a clinical 
setting.   As noted, she reported, in the course of recent 
medical treatment, that her knee pain began in 2003 or 2004.  She 
did not identify any in-service injury to the private doctors.  

Further, the Veteran has presented no competent nexus opinion 
linking the current arthritis of the right knee to a documented 
event or incident of her period of active service.

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence of a 
nexus to service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence that 
relates a current condition to that symptomatology.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Moreover, her lay assertions are afforded no probative weight in 
the absence of evidence that she has the requisite expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).   

In summary, the preponderance of the evidence is against the 
Veteran's claim of service connection for a right knee disorder.   
Accordingly, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Accordingly, on this record, the Board finds that the claim of 
service connection for a right knee condition must be denied.    


Service Connection for plantar fasciitis.  

The Veteran contends that she developed plantar fasciitis in May 
1987 during service.  

However, the service treatment records are negative for 
complaints or findings of plantar fasciitis.    

The Veteran is shown to have first sought treatment for foot pain 
in 2004.  An April 2004 private medical record, from Dr. B.S., an 
orthopedic foot and ankle physician, indicated that the Veteran 
presented for an initial evaluation with a chief complaint of 
pain in both heels over the last year.  

It was noted that the Veteran reported no significant treatment 
for this previously.  She reported that the pain was worse in the 
morning when she stepped out of bed and when ambulating after 
being stable for a long period of time.  She noticed some changes 
to her right great nail over the last few years as it had become 
thickened and gave her discomfort in her shoes.  The diagnosis 
was that of chronic plantar fasciitis, bilaterally.  

In the April 2004 statement, Dr. M.P. noted that the Veteran 
reported having heel pain for one year.  An April 2006 VA 
treatment record noted that she reported having a two year 
history of intermittent arthralgia in her joints.  

In a July 2006 record, Dr. N.C. noted that the Veteran reported 
having a one year history of pain in multiple joints.  The 
diagnosis was that of rheumatoid arthritis.

Significantly, in connection with a November 2009 VA examination 
report, the examiner opined that the plantar fasciitis had its 
clinical onset in service based upon the Veteran's statements 
that she had foot pain in service.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  

In assessing such evidence, whether a physician provides a basis 
for his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

The Board in this regard finds the VA medical opinion to have 
limited probative value because it was based on information 
provided by the Veteran without assessing the credibility of the 
statements in light of the service treatment records showing no 
foot complaints or findings during service or the private 
treatment records noting other information provided by the 
Veteran that his foot symptoms were first manifested no earlier 
than 2003.  

Thus, on this record, the VA medical opinion is found to be of 
limited probative worth for the purpose of establishing a nexus 
linking the claimed plantar fasciitis to service in this case.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  
Significantly, the Veteran is not found to have presented 
credible lay assertions to establish a continuity of 
symptomatology referable to the claimed plantar fasciitis since 
service.  

Thus, on this record, the Board concludes that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for plantar fasciitis.   

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim for an increased, initial evaluation in excess of 50 
percent for the service-connected residuals of a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy is denied.   

An increased rating in excess of 10 percent for the service-
connected Bell's palsy  is denied.

Service connection for a right knee disorder is denied.  

Service connection for plantar fasciitis is denied.  


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran was afforded VA examinations in October 2004 and 
November 2009.  The 2004 VA examination report does not report 
left and right rotation of the lumbar spine.  

The November 2009 VA examination report indicates that the 
Veteran refused to demonstrate range of motion of the lumbar 
spine.  

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it 
is incumbent upon the Veteran to submit to a VA examination if 
she is applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When 
necessary or requested, the Veteran must cooperate with the VA in 
obtaining evidence.  

The Board finds that another VA examination is required to obtain 
evidence as to the severity of the service-connected low back 
strain in terms of the applicable rating criteria.  VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. §§ 
4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").   

The RO should obtain the VA treatment records for treatment of 
the lumbar spine disability dated from September 2010.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO should take appropriate steps to contact the Veteran by 
letter and request that he provide sufficient information, and if 
necessary authorization, to enable the RO to obtain any pertinent 
treatment records referable to treatment for the service-
connected low back strain.   

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain all records of the 
Veteran's treatment for the lumbar spine 
disability from the VA healthcare system 
dated since September 2010.  These should 
be incorporated into the Veteran's claims 
file. If no records are available, 
documentation stating such should be 
incorporated into the claims file.

2.  The RO should take appropriate steps to 
contact the Veteran and ask her to identify 
all non-VA sources of medical treatment for 
the service-connected low back strain.  The 
letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  If the Veteran 
adequately identifies the health care 
providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter also should invite the 
Veteran to submit any pertinent medical 
evidence in support of her claim to VA. 

3.  The RO should schedule the Veteran for 
a VA examination to determine the current 
severity of the service-connected low back 
disability.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The examiner should 
specifically note all symptomatology and 
manifestations caused by the lumbar spine 
disability and should specify whether the 
lumbar spine disability causes limitation 
of motion, pain, spasm, severe guarding, 
abnormal gait, or abnormal spine contour.

The examiner should report whether the 
lumbar spine disability causes degenerative 
disc disease or other neurological 
manifestations.  If so, the examiner should 
indicate whether the degenerative disc 
disease has required any periods of doctor 
prescribed bed rest.  

The examiner should also indicate if the 
disc disease results in partial or complete 
paralysis, neuralgia or neuritis of any 
nerve.  If so, the examiner should specify 
the nerve involved, and express an opinion 
as to whether any partial paralysis, 
neuritis or neuralgia is mild, moderate or 
severe.

The examiner should render an opinion as to 
whether the lumbar spine disability causes 
marked interference with employment.  The 
examiner should provide a rationale for the 
opinions.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's remaining claim for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
his representative who should be afforded a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board of the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


